Per Curiam. Lynn Melton, by his attorney, Thomas A. Martin, Jr., filed a motion for a rule on the clerk. The motion does not contain the necessary affidavit as required by this Court in a Per Curiam order of February 5, 1979, 265 Ark. 964 (1979). It is the responsibility of the attorney of record to see that the record on appeal is properly maintained. See Nelson v. State, 272 Ark. 287, 613 S.W. 2d 598 (1981) and Wilson v. State, 273 Ark. 456, 620 S.W. 2d 936 (1981). The motion will be denied without prejudice to file a second time.